DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 30 October, 2020. The amendments have been entered, and accordingly, claims 1-13, 18-20, 29-36, 38-42, and 44-45 remain pending, wherein claims 11-13, 18-20, 33, 36, 38-42, and 44-45 are now rejoined and being fully examined for patentability under 37 CFR 1.104, and claims 14-17, 21-28, 37, 43, and 46-70 are cancelled.

Election/Restrictions
Claims 1-10, 29-32, and 34,-35 are allowable. Claims 11-13, 18-20, 33, 36, 38-42, and 44-45, previously withdrawn from consideration as a result of a restriction requirement, claims 11-13, 18-20, 33, 36, 38-42, and 44-45 all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A and B and among Sub-Species AA-AN and  , as set forth in the Office action mailed on 16 May, 2019, is hereby withdrawn and claims 11-13, 18-20, 33, 36, 38-42, and 44-45 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, which depends from independent claim 1 recites, “wherein the evaporator section includes at least one evaporation channel arranged to receive heat and evaporate a liquid in the at least one evaporation channel and a liquid return path for delivering condense liquid to the at least one evaporation channel; and wherein a single flat multiport tube structure includes the first section that defines the at least one evaporation channel and the vapor supply path.”, which renders the claim indefinite. Independent claim 1 recites that the first section of the at least one flat multiport tube is defined by a plurality of condensing channels and the second section is defined by the vapor supply path of the condenser section. It is unclear how the first and second sections are defined by the condensing channels and vapor supply path, wherein the vapor supply path is within the condenser section of the thermosiphon device, while it appears For examination purposes, it is being construed that the single flat multiport tube structure is another flat multiport tube structure within the evaporation section.
Claim 12 directly depends from rejected claim 11, and therefore, is further rejected under 35 U.S.C. 112(b) due to dependency. More so, claim 12 recites, “comprising a plurality of flat multiport tube structures that each include a first section that defines at least one evaporation channel and a vapor supply path, and a second section that defines a liquid return path and at least one condensing channel”, which further renders the claim indefinite. Independent claim 1, which claim 12 indirectly depends, recites that the first section of the at least one flat multiport tube is defined by a plurality of condensing channels and the second section is defined by the vapor supply path of the condenser section. It is unclear how the first and second sections are defined by the condensing channels and vapor supply path, wherein the vapor supply path is within the condenser section of the thermosiphon device, while it appears now there is are a plurality of multiport tube structures which requires the tube to be defined in a contradictory manner to that previously provided. How can the condensing channel now be within the second section and the vapor supply path be within the first section? Do these extend between the condenser and evaporation channels, in a way that enables them to be among different sections of the tubes?  More so, it is unclear how there was a single flat multiport tube structure, as defined by claim 11, and now there are a plurality of flat multiport tube structures. As best understood through the drawings and description of the claimed invention, the evaporation section is formed of at least one multiport tube, while the condenser section is formed of another at least one multiport tube, such that each of the evaporator and condenser sections have their own dedicated multiport tubes. This would provide that the different sections of the multiport tube, for each the evaporator and condenser sections, can be provided with the necessary condensing channels, evaporation channels, liquid supply path, and vapor supply paths. For examination purposes, it is being construed that the plurality of flat multiport tube structures are additional flat multiport tubes either within the condenser section or evaporator section with the various defined first and second sections being among the evaporation channel, vapor supply path, and liquid return path, and condensing channel.

Allowable Subject Matter
Claims 1-10, 13, 18-20, 29-36, 38-42, and 44-45 are allowable over the prior art.
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant did not assert any arguments within the response filed on 30 October, 2020. However, the Examiner presents a new ground(s) rejection of claims 11-12 under 35 U.S.C. 112(b), necessitated by the amendments of the claims and rejoinder of previously withdrawn claims that depend from allowable independent claims (specifically, claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/10/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763